Name: 89/200/EEC: Commission Decision of 6 March 1989 approving an adjustment to the programme for the acceleration of agricultural development in certain regions of Greece pursuant to Council Regulation (EEC) No 1975/82 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  Europe;  economic policy
 Date Published: 1989-03-17

 Avis juridique important|31989D020089/200/EEC: Commission Decision of 6 March 1989 approving an adjustment to the programme for the acceleration of agricultural development in certain regions of Greece pursuant to Council Regulation (EEC) No 1975/82 (Only the Greek text is authentic) Official Journal L 073 , 17/03/1989 P. 0057 - 0058*****COMMISSION DECISION of 6 March 1989 approving an adjustment to the programme for the acceleration of agricultural development in certain regions of Greece pursuant to Council Regulation (EEC) No 1975/82 (Only the Greek text is authentic) (89/200/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1975/82 of 19 July 1982 on the acceleration of agricultural development in certain regions of Greece (1), as last amended by Regulation (EEC) No 4073/88 (2), and in particular Articles 3 and 18 (2a) thereof, Whereas the programme of public works and other projects for the development of mountain, hill and less-favoured areas in 22 Greek prefectures was approved by Commission Decision 83/387/EEC (3); whereas the first adjustment of the programme was approved by Commission Decision 88/425/EEC (4), Whereas the Greek Government forwarded the basic particulars concerning an adjustment of the said programme on 29 November 1988 and 2 January 1989; whereas, in the light of these particulars, an amendment of the programme is justified; Whereas adjustment of the programme requires its extension until 31 December 1989 and the amendment of certain limits set in the first subparagraph of Article 18 (2) of Regulation (EEC) No 1975/82, excepting the amount of ECU 30 referred to in the fifth indent of point (b) of the first subparagraph of Article 18 (2) of the said Regulation, since an increase in that amount is not justified; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 1. The adjustment of the programme of public works and other projects for the development of mountain, hill and less-favoured areas in 22 Greek prefectures, the basic particulars concerning which were forwarded by the Greek Government on 29 November 1988 in accordance with Regulation (EEC) No 1975/82, is hereby approved. 2. In order to implement the adjustment of the programme, the limits referred to in the first subparagraph of Article 18 (2) of Regulation (EEC) No 1975/82 are hereby amended as follows: - the maximum eligible amount referred to the first, second and third indents of (a) is fixed at ECU 23 500 000, ECU 62 million and ECU 42 million respectively, - the maximum eligible amount referred to the first indent of (b) is fixed at ECU 5 000 per hectare, up to a maximum total of 35 000 hectares and ECU 115 million, - the maximum eligible amount referred to the second indent of (b) is fixed at ECU 500 per hectare, up to a maximum total of 300 000 hectares and ECU 72 million, - the maximum total referred to in the third indent of (b) is fixed at 900 hectares and ECU 500 000, - the maximum eligible amount referred to the fourth indent of (b) is fixed at ECU 5 600 000, - the maximum eligible amount referred to the fifth indent of (b) is fixed at ECU 5 200 000, - the maximum eligible amount referred to the sixth indent of (b) is fixed at ECU 3 million, - the maximum total referred to in the seventh indent of (b) is fixed at 12 000 hectares and ECU 25 million, - the maximum total referred to in the eighth indent of (b) is fixed at 10 000 hectares and ECU 16 million, - the maximum total referred to in the ninth indent of (b) is fixed at 100 000 hectares and ECU 16 million, - the maximum total referred to in the 10th indent of (b) is fixed at 150 000 hectares and ECU 21 million, - the maximum total referred to in the 11th indent of (b) is fixed at 3 000 kilometers and ECU 45 million, - the maximum eligible amount referred to in the last indent of (b) is fixed at 6 % of the total cost of the project concerned for preparatory work relating to projects on private land within the framework of Article 14, up to a maximum total expenditure of ECU 1 200 000. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 6 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 214, 22. 7. 1982, p. 1. (2) OJ No L 359, 28. 12. 1988, p. 1. (3) OJ No L 222, 13. 8. 1983, p. 43. (4) OJ No L 208, 2. 8. 1988, p. 28.